

114 HR 5751 IH: Shiras Moose Protection and Recovery Act
U.S. House of Representatives
2016-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5751IN THE HOUSE OF REPRESENTATIVESJuly 13, 2016Mr. Chaffetz (for himself, Mr. Stewart, Mrs. Love, Mr. Tipton, Mr. Zinke, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that any State whose wildlife agency has determined that a portion of the State is
			 within the current range of the Shiras Moose may take management actions
			 on certain Federal lands within that State to stem decline of that
			 species’ population in that State, and for other purposes.
	
 1.Short titleThis Act may be cited as the Shiras Moose Protection and Recovery Act. 2.State management actions on Federal lands to stem decline of Shiras Moose (a)In generalAny State whose wildlife agency has determined that a portion of the State is within the current range of the Shiras Moose (Alces alces) may take management actions on covered Federal lands within that State to stem decline of that species’ population in that State.
			(b)Monitoring
 (1)In generalAny State taking management actions on covered Federal lands with respect to Shiras Moose shall monitor that species’ population within that State for a period of not less than __ years following the enactment of this Act.
				(2)Funding
 (A)AuthorizationThere is authorized to be appropriated $____ for costs of State monitoring under this section. (B)AllocationAmounts appropriated under this paragraph shall be allocated and distributed among States based on—
 (i)the estimated number of acres of covered Federal land in each State that is Shiras Moose habitat, divided by
 (ii)the number of acres of current covered Federal land in States that is Shiras Moose habitat. (C)CalculationFor purposes of subparagraph (B), the number of acres of Shiras Moose habitat in a State shall be calculated by the head of the State agency with authority over wildlife management.
					(c)Recovery plans
 (1)In generalWhere monitoring, combined with existing State science on the Shiras Moose population trends, shows an unacceptable decline in the populations of such species as determined by a State wildlife agency, the State may formulate a recovery plan to mitigate the population decline.
				(2)Funding
 (A)In generalThe Director of the United States Fish and Wildlife Service shall provide to any State that formulates a recovery plan, upon request of the State, funding for implementation of the plan from funds appropriated to the United States Fish and Wildlife Service to implement its Northern Rocky Mountain Gray Wolf Recovery Plan and any of its other gray wolf recovery or monitoring plans.
 (B)AllocationIf State requests for such funds exceed the funds so appropriated to the United States Fish and Wildlife Service for any fiscal year, the Director shall distribute such funds to such States on the same basis that funds are distributed under subsection (b)(2)(B).
 (d)Utah and ColoradoEach of the States of Utah and Colorado— (1)may manage Shiras Moose and their predators on Federal, State, and private lands to prevent declines in moose populations within that State; and
 (2)shall collect, analyze, and disseminate data on the results of such management. (e)Issuance of final ruleBefore the end of the 60-day period beginning on the date of the enactment of this Act, the Secretary of the Interior shall issue as a final rule the draft rule entitled Removing the Gray Wolf (Canis lupus) From the List of Endangered and Threatened Wildlife and Maintaining Protections for the Mexican Wolf (Canis lupus baileyi) by Listing It as Endangered as published on June 13, 2013 (78 Fed. Reg. 35664), without regard to any other provision of statute that applies to issuance of such rule.
 (f)Exemption of judicial reviewThe requirements and implementation of this Act are not subject to judicial review. (g)Relationship to other lawThis section shall apply notwithstanding any other provision of statute or regulation.
 (h)Covered federal land definedFor purposes of this section the term Federal land means— (1)public lands, as that term is defined in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e));
 (2)lands in the National Forest System, as such System is declared and defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)); and
 (3)any area of the National Park System, as that term is defined in section 1.4 of title 36, Code of Federal Regulations (as in effect on the date of the enactment of this Act).
				